Hunstein, Justice.
On February 15, 2000 John Lucious entered a plea of guilty to malice murder and other charges specified in the indictment. He was sentenced to life without parole for the murder, a five-year consecutive sentence for possession of a firearm, and a concurrent 12-month sentence for a violation of the Georgia Controlled Substances Act. On February 15, 2001 he filed a motion to withdraw the guilty plea. His motion, however, is untimely because it was filed after the term of court in which it was entered. Green v. State, 274 Ga. 310 (554 SE2d 137) (2001); Gipson v. State, 269 Ga. 26 (494 SE2d 669) (1998). See OCGA § 15-6-3 (10). Since Lucious’s remedy for challenging his guilty plea is through the writ of habeas corpus, the trial court did not err by denying his motion. Therefore, we affirm.

Judgment affirmed.


All the Justices concur.

*533Decided November 30, 2001.
John L. Lucious, pro se.
Robert E. Keller, District Attorney, Thurbert E. Baker, Attorney General, Ruth M. Bebko, Assistant Attorney General, for appellee.